Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/12/2021 has been entered. Claims 1-2, 4-6, 8, and 11-16 remain pending in the application. 

Allowable Subject Matter
Claims 1-2, 4-6, 8, and 11-16 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 15 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, 
An ultrasonic imaging device comprising: a container provided with an opening that is configured to receive a target region of a subj ect; an ultrasound transceiver configured to transmit an ultrasonic signal to the target region when the target region is disposed in the container, and configured to receive a scattered ultrasonic signal from the target region disposed in the container; a pressure valve configured to control a pressure in the container; and a controller configured to control the pressure valve, wherein the controller is configured to detect a shape of the target region after causing the pressure valve to reduce the pressure in the container by a predetermined pressure and determine whether or not the shape corresponds to a 
Prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic transmission and reception method, comprising: inserting a target region of a subject into a container provided with an opening and covering the opening with the target region; holding the target region in the container by reducing a pressure in the container; transmitting an ultrasonic signal to the target region in the container and receiving a scattered ultrasonic signal from the target region; and detecting a shape of the target region after causing a pressure valve to reduce the pressure in the container by a predetermined pressure, and determining whether or not the shape corresponds to a predetermined shapes wherein the container has an extensible mesh that is disposed to cover the opening; wherein the extensible mesh is displaceable into a space in the container; wherein a periphery of the mesh is held by a mesh frame; rotating the mesh frame along a periphery of the opening of the container; and moving the mesh frame in at least one direction in a plane of the opening of the container, as recited in claim 15.  

Claims 2, 4-6, 8, 11-14, and 16 are allowed at least by virtue of their dependency upon an allowable base claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 408-918-9701/571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AB/Examiner, Art Unit 3793             
/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793